Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 5/16/22.  As directed by the amendment: claims 1, 7, 12, 17, 21-22, and 24 have been amended, claim 28 has been cancelled, and claims 29-30 have been added.  As such, claims 1-3, 7-8, 11-17, 21-27, and 29-30 are pending in the instant application.

Claim Objections
Claim 11 is objected to because of the following informalities:  the language “The percussive massage device of claim 7” (line 1) is objected to as claim 7 sets forth a method of using a percussive massage device; Examiner suggests amending to read –The method of claim 7—for example.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the rotation axis" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second rod portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The claim limitation “a user can grasp any of the first, second or third handle portions independently to use the percussive massage device” (claim 1 line 7-8, similar language found in claim 12 and 13) is being interpreted in light of the disclosure to mean that each of the first, second, and third handle portions at any one time must be able to be grasped and the device used independently, such as shown in Figs. 16-18, and not interpreted as only one of the first, second or third handle portions must be grasped and used individually.  In other words, the claim limitation sets forth that each of the conditions shown in Figs. 16-18 is present in the claim and not that only at least one of the conditions is present.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 21, 24, 26, 27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa (JP 4-47440) (see previously provided machine translation) in view of Pepe (2017/0304145), Danby et al. (9,889,066), and Shanklin (2019/0337140).
Regarding claim 1, Hirosawa shows a percussive massage device (see Figs. 1-2 for example) which include a housing that includes first, second, and third handle portions that cooperate to at least partially define a handle opening and which each define first, second, and third axes which are co-planar and which are generally straight such that a user can grasp any of the first, second or third handle portions to use the device (see Fig. 2b, housing defined by elements 16 and 17 with opening as shown, see annotated Fig. 2b below showing first, second, and third handle portions and axes, see pg. 4 ln. 34-37 regarding grasping of the handle portions for use, Fig. 2a and b showing the handle portions being coplanar), a motor positioned within the housing (see Fig. 2b motor 3, see pg. 3 ln. 12-14 for example), a switch for activating the motor (see pg. 4 ln. 1-5 for example, switch defined by elements 23 & 24), and a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (actuated output 6R or 6L, see pg. 2 ln. 1-10 and 25-31, pg. 4 ln. 1-19 for example).  Hirosawa is silent as to including a rechargeable battery positioned in one of the first, second or third handle portions and that the handle portions can be independently grasped to use the device (note it is unclear whether the switch of Hirosawa has to be constantly kept in an on position by the user); however, Pepe teaches a similar device which includes a rechargeable battery positioned within handle portions and includes a lockable switch (see Pepe para. 0026 “motor is powered by a rechargeable battery, which is preferably housed within one of the handles”; para. 0007, and 0027 regarding switch needing to be manipulated only once to activate the device).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hirosawa device to explicitly include a rechargeable battery and for the switch to be lockable in the on position, as taught by Pepe, in order to provide known power sources to power the device and to provide ease of activation of the device (via lockable switch in the on position).  The now modified Hirosawa device’s first, second, and third handle portions are such that a user can grasp any of these portions independently to use the device (see Hirosawa Fig. 2b and pg. 4 ln. 34-37 and as modified in view of Pepe to provide the switch being lockable in the on position thus allowing independent use).  The now modified Hirosawa device’s distal end of the push rod assembly is connected to a massage attachment (see Hirosawa Fig. 2a-b, massage attachments 9L or 9R), but is silent as to including a connector on the distal end for removably receiving the massage attachment; however, Danby teaches a similar device whose distal end of the push rod assembly includes connector to removably receive the massage attachment (see Danby col. 1 ln. 62-67).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hirosawa device’s push rod assembly to include a connector for removable attachment of massage heads, as taught by Danby, in order to provide quick-release for attachment of different massage heads for providing different massage effects in use.  The now modified Hirosawa device is silent as to the massage attachment including a shaft recess (Pepe para. 0030 discloses shaft recess on the massage attachment) with first and second opposing detents defined therein and the connector including first and second outwardly biased ball bearings, wherein when the connector is received in the shaft recess, the first ball bearing is received in the first detent and the second ball bearing is received in the second detent; however, this type of quick connector is well-known and taught by Shanklin (see Shanklin Fig. 2, connector at 164 with first and second outwardly biased ball bearings 220, shaft recess 220 having opposing detents 250, see para. 0033-0035).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hirosawa device to use the well-known connector mechanism, as taught by Shanklin, as this would have been obvious substitution of one known element for another and is use of a known technique (spring biased ball bearing which engage detent type connector) to improve the Hirosawa device (i.e. use of known quick connector).



    PNG
    media_image1.png
    656
    775
    media_image1.png
    Greyscale


Regarding claim 3, the modified Hirosawa device’s first, second, and third axes cooperate to form a triangle that surrounds the handle opening (see annotated Fig. 2b above).
Regarding claim 21, the modified Hirosawa device’s housing includes an arm portion, wherein the distal end of the push rod assembly extends outside of the arm portion (see annotated Fig. 2a below).  The modified Hirosawa device is silent as to the distal end of the push rod assembly being located exterior of the housing; however, Pepe teaches this feature (see Pepe Fig. 4, distal end of push rod assembly 18 which connects to massage attachment 30 is exterior of the housing/arm portion 16).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hirosawa device’s distal end of the push rod assembly to extend completely out of and exterior to the housing, as taught by Pepe, in order to provide easier attachment/removal of various massage attachments.

    PNG
    media_image2.png
    591
    1518
    media_image2.png
    Greyscale

Regarding claim 24, the modified Hirosawa device’s first and second axes form a first angle, the second and third axes forming a second angle, and the first and third axes forming a third angle (see annotated Fig. 2b above showing the axes), but is silent as to the first, second, and third angles are all difference (note it appears that the first and second angles are the same); however, this would have been an obvious matter of design choice and would have been obvious to change the shape/angle of the handle portions in order to achieve a desired shape.  See MPEP 2144.04 IV B.
Regarding claim 26, the modified Hirosawa device’s first, second, and third handle portions each including exterior edges that are generally straight and define exterior edges extended which cooperate to define a triangle that surrounds the handle opening (see annotated Fig. 2b below).

    PNG
    media_image3.png
    653
    697
    media_image3.png
    Greyscale

Regarding claim 27, the modified Hirosawa device’s first, second, and third handle portions each including interior edges that define interior edges extended which cooperate to define a triangle that surrounds the handle opening (see annotated Fig. 2b below).

    PNG
    media_image4.png
    631
    755
    media_image4.png
    Greyscale

Regarding claim 29, the modified Hirosawa device’s shaft recess includes first and second flat surfaces which include the first and second detents defined therein and the connector includes first and second flat surfaces which oppose the flat surfaces of the shaft recess (see Shanklin Fig. 2 and para. 0033-0035 for example).

Claims 1 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa in view of Pepe, Danby, and Shanklin.
Note: the following rejections are alternative rejections based on the interpretation that second handle portion (noted above in annotated Fig. 2b with respect to claim 1) is not considered to be ‘generally straight’.
Regarding claim 1, Hirosawa shows a percussive massage device (see Figs. 1-2 for example) which include a housing that includes first, second, and third handle portions that cooperate to at least partially define a handle opening and which each define first, second, and third axes which are co-planar and which are such that a user can grasp any of the first, second or third handle portions to use the device (see Fig. 2b, housing defined by elements 16 and 17 with opening as shown, see annotated Fig. 2b above showing first, second, and third handle portions and axes, see pg. 4 ln. 34-37 regarding grasping of the handle portions for use, Fig. 2a and b showing the handle portions being coplanar), a motor positioned within the housing (see Fig. 2b motor 3, see pg. 3 ln. 12-14 for example), a switch for activating the motor (see pg. 4 ln. 1-5 for example, switch defined by elements 23 & 24), and a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (actuated output 6R or 6L, see pg. 2 ln. 1-10 and 25-31, pg. 4 ln. 1-19 for example).  Hirosawa is silent as to including a rechargeable battery positioned in one of the first, second or third handle portions and that the handle portions can be independently grasped to use the device (note it is unclear whether the switch of Hirosawa has to be constantly kept in an on position by the user); however, Pepe teaches a similar device which includes a rechargeable battery positioned within handle portions and includes a lockable switch (see Pepe para. 0026 “motor is powered by a rechargeable battery, which is preferably housed within one of the handles”; para. 0007, and 0027 regarding switch needing to be manipulated only once to activate the device).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hirosawa device to explicitly include a rechargeable battery and for the switch to be lockable in the on position, as taught by Pepe, in order to provide known power sources to power the device and to provide ease of activation of the device (via lockable switch in the on position).  The now modified Hirosawa device’s first, second, and third handle portions are such that a user can grasp any of these portions independently to use the device (see Hirosawa Fig. 2b and pg. 4 ln. 34-37 and as modified in view of Pepe to provide the switch being lockable in the on position thus allowing independent use).  The now modified Hirosawa device’s distal end of the push rod assembly is connected to a massage attachment (see Hirosawa Fig. 2a-b, massage attachments 9L or 9R), but is silent as to including a connector on the distal end for removably receiving the massage attachment; however, Danby teaches a similar device whose distal end of the push rod assembly includes connector to removably receive the massage attachment (see Danby col. 1 ln. 62-67).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hirosawa device’s push rod assembly to include a connector for removable attachment of massage heads, as taught by Danby, in order to provide quick-release for attachment of different massage heads for providing different massage effects in use.  The now modified Hirosawa device is silent as to the massage attachment including a shaft recess (Pepe para. 0030 discloses shaft recess on the massage attachment) with first and second opposing detents defined therein and the connector including first and second outwardly biased ball bearings, wherein when the connector is received in the shaft recess, the first ball bearing is received in the first detent and the second ball bearing is received in the second detent; however, this type of quick connector is well-known and taught by Shanklin (see Shanklin Fig. 2, connector at 164 with first and second outwardly biased ball bearings 220, shaft recess 220 having opposing detents 250, see para. 0033-0035).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hirosawa device to use the well-known connector mechanism, as taught by Shanklin, as this would have been obvious substitution of one known element for another and is use of a known technique (spring biased ball bearing which engage detent type connector) to improve the Hirosawa device (i.e. use of known quick connector).  The modified Hirosawa device’s first and third handle portions are generally straight (see annotated Fig. 2b above), but in the event that the second handle portion is silent as to being considered ‘generally straight’ it would have been an obvious matter of design choice and would have been obvious to change the shape of the second handle portion to explicitly be ‘generally straight’ in order to achieve a desired shape.  See MPEP 2144.04 IV B.
Regarding claim 26, the modified Hirosawa device includes exterior edges of the first and third handle portion which are generally straight and which cooperates with exterior edge of second handle portion to form a triangle that surrounds the handle opening (see annotated Fig. 2b above with respect to claim 26).  In the event that the second handle portion exterior edge is silent as to being considered ‘generally straight’ it would have been an obvious matter of design choice and would have been obvious to change the shape of the second handle portion exterior edge to explicitly be ‘generally straight’ in order to achieve a desired shape.  See MPEP 2144.04 IV B.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa, Pepe, Danby, and Shanklin as applied to claim 1 above, and further in view of Tsai (2010/0145242).
Regarding claim 2, the modified Hirosawa device’s first, second, and third handle portions each include interior edges (see Hirosawa annotated Fig. 2b above with respect to rejection of claim 27), but is silent as to the interior edges defining handle portion lengths that explicitly are long enough for at least a portion of three fingers to extend through the handle opening and contact the interior edges.  However, Tsai teaches a similar massage device/method which includes a handle portion and opening with length such that at least a portion of three fingers to extend through the handle opening and contact the interior edge (see Tsai Fig. 7 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hirosawa device’s handle portions/handle opening to be sized such that at least a portion of three fingers to extend through the handle opening and contact the interior edges, as taught by Tsai, in order to provide convenient gripping and use of the device (see Tsai para. 0011).

Claims 17, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa, Pepe, Danby, and Shanklin as applied to claim 1 above, and further in view of Lee et al. (2020/0085675).
Regarding claim 17, the modified Hirosawa device teaches a rotation axis and reciprocation axis which are perpendicular to one another (see Hirosawa Fig. 2b, the rotation axis being vertical in the figure and the reciprocation axes being horizontal in the figure), but is silent as to the rotation axis extending laterally through the housing; however, Lee teaches a similar percussive massage device which includes a rotation axis which extends laterally through the housing and is perpendicular to a reciprocation axis (see Lee Fig. 5-7).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hirosawa device’s rotation axis to extend laterally through the housing, as taught by Lee, as this would have been obvious substitution of one known element for another (the gearing/mechanical linkage of Lee for that of Hirosawa).
Regarding claim 22, the modified Hirosawa device’s housing includes a bulge portion (see Fig. 2b, portion of housing which receives motor and bulges outward to housing mechanical linkages including push rod assembly), and the first handle portion extends rearwardly from the bulge portion (see annotated Fig. 2b below showing the directions, see annotated Fig. 2b above in light of the directions), the second handle portion extending downwardly from the first handle portion (see annotated Fig. 2b below showing the directions, see annotated Fig. 2b above in light of the directions), and the third handle portion extends forwardly and upwardly from the second handle portion to the bulge portion (see annotated Fig. 2b below showing the directions, see annotated Fig. 2b above in light of the directions).  The modified Hirosawa device is silent as to the second handle portion also extending forwardly from the first handle portion; however, this would have been an obvious matter of design choice and would have been obvious to change the shape of the handle portions in order to achieve a desired shape.  See MPEP 2144.04 IV B.

    PNG
    media_image5.png
    668
    759
    media_image5.png
    Greyscale

Regarding claim 23, the modified Hirosawa device’s bulge portion is such that it includes a central axis extending laterally through the housing and the push rod assembly defines a reciprocation axis which extends perpendicular to the central axis (see annotated Fig. 2a below), but is silent as to the bulge portion including a circular shape; however, this would have been an obvious matter of design choice and would have been obvious to change the shape of the bulge portion in order to achieve a desired shape.  See MPEP 2144.04 IV B.

    PNG
    media_image6.png
    248
    771
    media_image6.png
    Greyscale


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa, Pepe, Danby, and Shanklin as applied to claim 29 above, and further in view of Chaconas (5,910,197).
Regarding claim 30, the modified Hirosawa device is silent as to the connector including first and second alignment tabs located above the ball bearings which are received by first and second slots of the shaft recess; however, Chaconas teaches a similar connection mechanism including these features (see Chaconas Fig. 8, alignment tabs 16 which are received in slots).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hirosawa device to include the alignment tabs and slots, as taught by Chaconas, as this would have been obvious substitution of one known element for another.

Claims 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Hirosawa, Hirabayashi (7,996,996), Pivaroff (6,682,496), and Tsai.
Regarding claim 7, the use of the Pepe device includes a method including obtaining the percussive massage device (see Figs. 1-9) which includes a housing with handle portions that define a handle opening (see Fig. 1-4, housing defined by elements 11 (which includes handle portions 12 and 14) and 20, handle opening 24), a rechargeable battery positioned in one of the handle portions (see para. 0026 “motor is powered by a rechargeable battery, which is preferably housed within one of the handles”), a motor positioned in the housing (see para. 0026 motor within housing portion 20), a switch for activating the motor (see para. 0027 switch 26), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see para. 0026, push rod assembly 18), and a massage attachment removably secured to the distal end of the push rod assembly (see Fig. 9A-D which show various massage attachments removably received on the push rod assembly 18 distal end, see para. 0030), activating the motor using the switch (see para. 0026-0027), grasping a first handle portion and massaging a first body part (see para. 0024 handle portion 12 or 14) and grasping the second handle portion and massaging a first or second body part (see para. 0024 handle portion 14 or 12).  Pepe is silent as to the housing including first, second, and third handle portions defining first, second, and third axes which are co-planar and generally straight and grasping the third handle portion to massage a first, second, or third body part; however, Hirosawa teaches a similar massage device which includes first, second, and third generally straight handle portions defining first, second, and third axes which are co-planar and first, second, and third handle portions which are graspable to massage a user (see Hirosawa annotated Fig. 2b above with respect to claim 1, see Fig. 2a also, see pg. 4 ln. 34-37 regarding grasping of the handle portions for use).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe method’s housing to include first, second, and third co-planar handle portions and to grasp the third handle portion to massage the body, as taught by Hirosawa, in order to provide the ability to massage hard to reach areas easily (see Hirosawa pg. 4 ln. 34-37).  The modified Pepe method is silent as to including a counterweight member operatively connected to the motor and including a counterweight and shaft which are configured to rotate about a rotation axis; however, Hirabayashi teaches a similar reciprocating device (percussive massage devices being related to such a reciprocating power tool as taught by Hirabayashi) which includes this feature (see Hirabayashi Fig. 7-8, counterweight member 131 including shaft 135 and counterweight 132, both of which rotate about rotation axis 131a, see col. 4 ln. 53-61 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the modified Pepe method’s percussive massage device to include a counterweight member, as taught by Hirabayashi, in order to reduce unwanted vibration from the drive mechanism (see Hirabayashi col. 1 ln. 36-62).  The now modified Pepe method is silent as to the push rod assembly including first and second rod portions having proximal and distal ends and which are pivotably connected to each other; however, Pivaroff teaches a similar device which includes this feature (see Pivaroff Fig. 3-6 for example, first rod portion 34, proximal end at 32 which connects to mechanism for converting rotation to reciprocation, where the counterweight is located per Hirabayashi, second rod portion 38 pivotably connected to distal end of first rod portion as shown at 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe method to utilize the push rod assembly, as taught by Pivaroff, as this is a well-known mechanism and would have been obvious substitution of one known element for another.  The modified Pepe method includes grasping of the handle portions and changing the grasping position based on location of the body part to be massaged (see Hirosawa pg. 4 ln. 34-37), and Tsai teaches a similar massage device/method which includes massaging plural portions of the user’s body (see Tsai para. 0011 and 0025) thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe method to massage multiple parts of the user’s body, as taught by Tsai, such that each of the first, second, and third handle portions are grasped by the user to massage a plurality of body parts, including hard to reach areas, easily (see Hirosawa pg. 4 ln. 34-37).
Regarding claim 8, the modified Pepe method’s first, second, and third handle portions each include interior edges (see Hirosawa annotated Fig. 2b above with respect to claim 27), but is silent as to the interior edges defining handle portion lengths that explicitly are long enough for at least a portion of three fingers to extend through the handle opening and contact the interior edges.  However, Tsai teaches a similar massage device/method which includes a handle portion and opening with length such that at least a portion of three fingers to extend through the handle opening and contact the interior edge (see Tsai Fig. 7 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe method’s handle portions/handle opening to be sized such that at least a portion of three fingers to extend through the handle opening and contact the interior edges, as taught by Tsai, in order to provide convenient gripping and use of the device (see Tsai para. 0011).
Regarding claim 11, the modified Pepe method’s first, second, and third axes cooperate to form a triangle that surrounds the handle opening (see Hirosawa annotated Fig. 2b above).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Hirosawa, Hirabayashi, Pivaroff and Tsai.
Note: the following rejections are alternative rejections based on the interpretation that second handle portion (noted above in annotated Fig. 2b with respect to claim 1) is not considered to be ‘generally straight’.
Regarding claim 7, the use of the Pepe device includes a method including obtaining the percussive massage device (see Figs. 1-9) which includes a housing with handle portions that define a handle opening (see Fig. 1-4, housing defined by elements 11 (which includes handle portions 12 and 14) and 20, handle opening 24), a rechargeable battery positioned in one of the handle portions (see para. 0026 “motor is powered by a rechargeable battery, which is preferably housed within one of the handles”), a motor positioned in the housing (see para. 0026 motor within housing portion 20), a switch for activating the motor (see para. 0027 switch 26), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see para. 0026, push rod assembly 18), and a massage attachment removably secured to the distal end of the push rod assembly (see Fig. 9A-D which show various massage attachments removably received on the push rod assembly 18 distal end, see para. 0030), activating the motor using the switch (see para. 0026-0027), grasping a first handle portion and massaging a first body part (see para. 0024 handle portion 12 or 14) and grasping the second handle portion and massaging a first or second body part (see para. 0024 handle portion 14 or 12).  Pepe is silent as to the housing including first, second, and third handle portions defining first, second, and third axes which are co-planar and grasping the third handle portion to massage a first, second, or third body part; however, Hirosawa teaches a similar massage device which includes first, second, and third handle portions defining first, second, and third axes which are co-planar and first, second, and third handle portions which are graspable to massage a user (see Hirosawa annotated Fig. 2b above with respect to claim 1, see Fig. 2a also, see pg. 4 ln. 34-37 regarding grasping of the handle portions for use).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe method’s housing to include first, second, and third co-planar handle portions and to grasp the third handle portion to massage the body, as taught by Hirosawa, in order to provide the ability to massage hard to reach areas easily (see Hirosawa pg. 4 ln. 34-37).  The modified Pepe method is silent as to including a counterweight member operatively connected to the motor and including a counterweight and shaft which are configured to rotate about a rotation axis; however, Hirabayashi teaches a similar reciprocating device (percussive massage devices being related to such a reciprocating power tool as taught by Hirabayashi) which includes this feature (see Hirabayashi Fig. 7-8, counterweight member 131 including shaft 135 and counterweight 132, both of which rotate about rotation axis 131a, see col. 4 ln. 53-61 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the modified Pepe method’s percussive massage device to include a counterweight member, as taught by Hirabayashi, in order to reduce unwanted vibration from the drive mechanism (see Hirabayashi col. 1 ln. 36-62).  The now modified Pepe method is silent as to the push rod assembly including first and second rod portions having proximal and distal ends and which are pivotably connected to each other; however, Pivaroff teaches a similar device which includes this feature (see Pivaroff Fig. 3-6 for example, first rod portion 34, proximal end at 32 which connects to mechanism for converting rotation to reciprocation, where the counterweight is located per Hirabayashi, second rod portion 38 pivotably connected to distal end of first rod portion as shown at 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe method to utilize the push rod assembly, as taught by Pivaroff, as this is a well-known mechanism and would have been obvious substitution of one known element for another.  The modified Pepe method includes grasping of the handle portions and changing the grasping position based on location of the body part to be massaged (see Hirosawa pg. 4 ln. 34-37), and Tsai teaches a similar massage device/method which includes massaging plural portions of the user’s body (see Tsai para. 0011 and 0025) thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe method to massage multiple parts of the user’s body, as taught by Tsai, such that each of the first, second, and third handle portions are grasped by the user to massage a plurality of body parts, including hard to reach areas, easily (see Hirosawa pg. 4 ln. 34-37).  The modified Pepe device’s first and third handle portions are generally straight (see Hirosawa annotated Fig. 2b above), but in the event that the second handle portion is silent as to being considered ‘generally straight’ it would have been an obvious matter of design choice and would have been obvious to change the shape of the second handle portion to explicitly be ‘generally straight’ in order to achieve a desired shape.  See MPEP 2144.04 IV B.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Hirosawa, Stanbridge (2012/0253245), Tsai, Hirabayashi, and Pivaroff.
Regarding claim 12, Pepe shows a percussive massage device (see Figs. 1-9) which includes a housing including handle portions which define a handle opening (see Fig. 1-4, housing defined by elements 11 (which includes handle portions 12 and 14) and 20, handle opening 24), a rechargeable battery positioned in one of the handle portions (see para. 0026 “motor is powered by a rechargeable battery, which is preferably housed within one of the handles”) a motor positioned in the housing (see para. 0026 motor within housing portion 20), a switch for activating the motor (see para. 0027 switch 26), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see para. 0026, push rod assembly 18) the distal end of the push rod assembly removably receiving a massage attachment (see Fig. 9A-D which show various massage attachments removably received on the push rod assembly 18 distal end, see para. 0030).  The Pepe device is silent as to the housing including first, second, and third handle portions that define the handle opening and each including an axis such that a user can independently grasp any of the handle portions independently to use the device; however, Hirosawa teaches a similar housing including these features (see Hirosawa annotated Fig. 2b above with respect to claim 1, see Fig. 2a also, see pg. 4 ln. 34-37 regarding grasping of the handle portions for use).  The modified Pepe device including a lockable trigger per Pepe para. 0027 and thus each of the handle portions can be grasped for independent use.  The now modified Pepe device’s handle portions include interior edges which define lengths (see Hirosawa annotated Fig. 2b above), but is silent as to the interior edges defining handle portion lengths that explicitly are long enough for at least a portion of three fingers to extend through the handle opening and contact the interior edges.  However, Tsai teaches a similar massage device/method which includes a handle portion and opening with length such that at least a portion of three fingers to extend through the handle opening and contact the interior edge (see Tsai Fig. 7 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe device’s handle portions/handle opening to be sized such that at least a portion of three fingers to extend through the handle opening and contact the interior edges, as taught by Tsai, in order to provide convenient gripping and use of the device (see Tsai para. 0011).  The now modified Pepe device is silent as to the motor explicitly being a brushless motor; however, Stanbridge teaches a similar massage device which includes a brushless motor (see Stanbridge para. 0109).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe device’s motor to be brushless, as taught by Stanbridge, as this would have been obvious substitution of one known element for another.  The now modified Pepe device is silent as to including a counterweight member operatively connected to the motor and including a counterweight and shaft which are configured to rotate about a rotation axis; however, Hirabayashi teaches a similar reciprocating device (percussive massage devices being related to such a reciprocating power tool as taught by Hirabayashi) which includes this feature (see Hirabayashi Fig. 7-8, counterweight member 131 including shaft 135 and counterweight 132, both of which rotate about rotation axis 131a, see col. 4 ln. 53-61 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the modified Pepe method’s percussive massage device to include a counterweight member, as taught by Hirabayashi, in order to reduce unwanted vibration from the drive mechanism (see Hirabayashi col. 1 ln. 36-62).  The now modified Pepe method is silent as to the push rod assembly including first and second rod portions having proximal and distal ends and which are pivotably connected to each other, the distal end of the second rod portion including a connector; however, Pivaroff teaches a similar device which includes these feature (see Pivaroff Fig. 3-6 for example, first rod portion 34, proximal end at 32 which connects to mechanism for converting rotation to reciprocation, where the counterweight is located per Hirabayashi, second rod portion 38 pivotably connected to distal end of first rod portion as shown at 36, connector 40 of the second rod portion, see col. 2 ln. 50-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe method to utilize the push rod assembly including connector for the massage attachment, as taught by Pivaroff, as this is a well-known mechanism and would have been obvious substitution of one known element for another.  
Regarding claim 13, the modified Pepe device’s first, second, and third handle portions are oriented such that a user can grasp any of the handle portions independently with a single hand to use the percussive massage device at a plurality of different angles (see Hirosawa pg. 4 ln. 34-37, with lockable switch of Pepe for independent use, see also Tsai Fig. 7).
Regarding claim 14, the modified Pepe device’s first, second, and third axes cooperate to form a triangle that surrounds the handle opening (see Hirosawa annotated Fig. 2b above with respect to claim 1 for example).
Regarding claim 15, the modified Pepe device is such that at least two of the first, second, and third handle portions are generally straight (see Hirosawa annotated Fig. 2b above with respect to claim 1 for example which shows first, second, and third handle portions which are generally straight).
Regarding claim 16, the modified Pepe device is such that the first, second, and third handle portions are generally straight (see Hirosawa annotated Fig. 2b above with respect to claim 1 for example which shows first, second, and third handle portions which are generally straight).
Note: the following rejections are alternative rejections based on the interpretation that second handle portion (noted above in annotated Fig. 2b with respect to claim 1) is not considered to be ‘generally straight’.
Regarding claim 16, the modified Pepe device is such that the first and third handle portions are generally straight (see Hirosawa annotated Fig. 2b above with respect to claim 1 for example which shows first and third handle portions which are generally straight), but in the event that the second handle portion is silent as to being considered ‘generally straight’ it would have been an obvious matter of design choice and would have been obvious to change the shape of the second handle portion to explicitly be ‘generally straight’ in order to achieve a desired shape.  See MPEP 2144.04 IV B.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Hirosawa, Stanbridge, Tsai, Hirabayashi, and Pivaroff as applied to claim 12 above, and further in view of Hindinger et al. (2010/0298863).
Regarding claim 25, the modified Pepe device is silent as to the first handle portion including a finger protrusion that includes a finger surface that extends between the interior edge of the first handle portion and the interior edge of the third handle portion and at least partially defines the handle opening, wherein the finger surface is straight; however, Hindinger teaches a therapy device including a handle having a finger protrusion having a straight surface as claimed (see Hindinger Fig. 4B and para. 0065).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe device to include a finger protrusion, as taught by Hindinger, in order to facilitate gripping the device (see Hindinger para. 0065).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785